Name: COMMISSION REGULATION (EEC) No 2976/93 of 27 October 1993 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: beverages and sugar;  economic analysis;  tariff policy
 Date Published: nan

 29 . 10 . 93 Official Journal of the European Communities No L 268/21 COMMISSION REGULATION (EEC) No 2976/93 of 27 October 1993 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Commission Regulation (EEC) No 2593/93 (2), and in particular Article 9 thereof,. Whereas Regulation (EEC) No 2658/87 established the nomenclature of goods hereinafter referred to as 'the combined nomenclature', which serves the purposes both of the Community's common customs tariff and of its external trade statistics ; Whereas in order to ensure uniform application of the combined nomenclature, it is necessary to clarify the expression 'put up for retail sale' of note 3 (b) to Chapters 61 and 62 of the combined nomenclature ; whereas for this purpose it is necessary to supplement Additional Note 1 to Chapters 61 and 62. of the combined nomen ­ clature ; whereas Annex I to Regulation (EEC) No 2658/87 has to be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is added to Additional Note 1 to Chapters 61 and 62 of Annex I to Regulation (EEC) No 2658/87 : 'All the components of an ensemble must be presented together for retail sale as a single unit. Indi ­ vidual wrapping or separate labelling of each compo ­ nent of such a single unit does not influence its classi ­ fication as an ensemble.' Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1993 . For the Commission Christiane SCRIVENER Member of the Commission ( ¢) OJ No L 256, 7. 9 . 1987, p. 1 . (2) OJ No L 238, 23. 9 . 1993, p. 18 .